Citation Nr: 0840839	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
September 1959, including honorable service during the Korean 
Conflict.  The veteran died in January 2005.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the benefit 
sought on appeal.

In September 2008, the appellant appeared and testified at a 
Travel Board hearing at the Phoenix RO.  The transcript is of 
record.  

The Board notes that the appellant's substantive appeal is 
not associated with the claims file.  In an October 2007 
letter from VA, however, her substantive appeal was noted to 
have been received in May 2006.  Thus, the Board will 
continue with adjudication of this claim on appeal as if a 
timely substantive appeal was associated with the claims 
file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not incur a heart condition, 
hypertension, or prostate cancer during service or within one 
year of discharge from service, nor were they caused by 
frostbite residuals.  

3.  A service-connected disability was neither the principal 
nor a contributory cause of the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death, nor may 
it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In a letter dated in February 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claim for Dependency and Indemnity Compensation 
(DIC) benefits, including what part of that evidence she was 
to provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was also provided. 

The Court recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected. 

In regards to the Court's recent decision in Hupp, the Board 
notes that the veteran was service-connected for frostbite 
residuals of the hands and feet, and skin cancer as a result 
of frostbite.  The appellant was advised as to the evidence 
necessary to substantiate her claim-whether by a previously 
service-connected condition or by a condition not yet service 
connected.  After review of the 2005 VCAA letter, the Board 
finds that it was tailored to the appellant's claim and 
substantially satisfies the notice requirements set forth in 
Hupp.  Thus, any error is considered harmless at this time 
and the appellant has been afforded to opportunity to 
actively participate in the adjudication of her claim.  She 
is not prejudiced by any such error.  As such, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial February 2005 VCAA notice was given 
prior to the appealed AOJ decision, dated in May 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board.  As noted above, she 
appeared and testified at a Travel Board hearing at the 
Phoenix RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the claims file.  

The Board notes that there is no medical opinion of record 
indicating that the veteran's frostbite residuals caused or 
contributed to his death.  As will be discussed below, the 
veteran's death certificate indicated that he died primarily 
of arteriosclerotic and hypertensive cardiovascular disease 
with metastatic prostate cancer as a significant condition 
contributing to his death.  Additionally, there is no medical 
opinion of record indicating that the veteran's frostbite 
residuals caused the conditions found to be his cause of 
death.  Thus, there is no duty for VA to provide a medical 
opinion.  See 38 U.S.C.A. § 5103A(a); see also, Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.  

The appellant generally contends that her husband's in-
service frostbite caused his arteriosclerotic and 
hypertensive cardiovascular disease.  She also reported that 
she disagreed with the cause of death listed on the death 
certificate.  She maintained that she was there in the week 
prior to his death and that he had lost all feeling in his 
hands, feet and legs.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  Moreover, 
when a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Cardiovascular-renal disease is deemed to be a chronic 
disease under 38 C.F.R. § 3.309(a) and, as such, service 
connection may be granted if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  38 
C.F.R. § 3.307.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).  

The veteran's service medical records (SMRs) are devoid of 
any treatment for or complaints of high blood pressure, a 
heart condition or a prostate condition.  Upon discharge, the 
veteran was not noted to have any residuals or disabilities 
related to these conditions.  

The medical evidence of record reflects that the veteran 
first was noted to have hypertension and a heart condition in 
the late 1980s, early 1990s.  The medical records referencing 
these two conditions, however, did not associate any heart 
condition or hypertension to the veteran's service or 
service-connected disabilities.  

An October 1993 VA general medical examination was devoid of 
any reference to a heart condition, hypertension or prostate 
condition.  The veteran was diagnosed as having frostbite 
residuals of the feet and left index finger, sensory 
neuropathy secondary to frostbite in the feet, Raynaud's 
phenomenon in the feet and left index finger, toenail 
changes, and peripheral neuropathy and arthritis secondary to 
the frostbite. 

In December 1998, the veteran underwent a VA examination to 
determine the nature and extent of his service-connected 
residuals of cold injuries/frostbite.  The report was devoid 
of any reference to hypertension, a heart condition, or 
prostate condition.  

In a December 2001 VA treatment record, the veteran was noted 
to have hypertension, coronary artery disease (status-post 
myocardial infarction in 1980), peripheral neuropathy, 
prostate cancer (status-post radiation treatment).  This 
treatment record did not indicate that the veteran's coronary 
artery disease was related to his in-service frostbite 
injuries.  

The appellant has submitted numerous articles related to cold 
injury residuals and arteriosclerotic and hypertensive 
cardiovascular disease.  These articles generally indicate 
that arteriosclerosis and hypertension can increase one's 
chances of succumbing to frostbite and hypothermia.  
Additionally, the articles indicate that exposure to 
frostbite could cause Reynaud's phenomenon, arterial disease 
of the lower extremities, "vascular progressive 
deterioration of aorta, arteries, capillaries and veins."  

In a March 2007 letter, the appellant indicated that the 
veteran was treated with medication for his hypertension and 
heart problems.  She advised that she disagreed with the 
notation on the death certificate.  She reported that she did 
not request an autopsy because she knew why he died.  The 
appellant stated that she talked to the veteran's doctors and 
they confirmed that the veteran died due to frostbite 
complications, but they could not write a letter, "because 
they would get fired."  

In the September 2008 hearing, the appellant's representative 
stated that the medical literature submitted indicates that 
arteriosclerosis is caused by cold injuries.  The appellant 
testified that the week prior to the veteran's death, he had 
no feeling or circulation in his feet or legs.  She advised 
that his hands were ice cold.  

Based on the evidence as outlined above, the Board finds that 
the preponderance of evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  The veteran was not treated for hypertension, a heart 
condition, or prostate cancer in service or for many years 
thereafter.  Further, there is no medical evidence of record 
suggesting that the frostbite residuals caused the veteran's 
arteriosclerotic and hypertensive cardiovascular disease or 
prostate cancer.  The Board is sympathetic to the appellant's 
assertions that the veteran's frostbite residuals caused or 
contributed to his death, or caused the diseases noted upon 
the death certificate to be the cause of his death, but the 
evidence of record suggests otherwise.  The treatise evidence 
submitted relates that those with arteriosclerosis are more 
likely to succumb to frostbite and hypothermia, but there is 
no evidence showing that the reverse is true.  The Board is 
aware of the article submitted that indicated that frostbite 
could cause "vascular progressive deterioration of aorta, 
arteries, capillaries and veins," but it does not indicate 
that frostbite causes hypertension or arteriosclerosis.  
Further, the Board notes that although the veteran was noted 
to have peripheral neuropathy and Raynaud's phenomenon in his 
feet, these two conditions were neither listed on the death 
certificate as a contributing cause of death, nor were they 
found to cause arteriosclerotic and hypertensive 
cardiovascular disease.  

The Board also appreciates the appellant's assertions that 
she witnessed the veteran's death and opined that it was 
caused by his cold and numb hands and feet from his frostbite 
residuals.  The appellant is competent, as a layperson, to 
report that as to which she has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  She is not, 
however, competent to offer her medical opinion as to cause 
or etiology of the claimed disability, as there is no 
evidence of record that the appellant has specialized medical 
knowledge. See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, absent a competent medical opinion linking the 
veteran's arteriosclerotic and hypertensive cardiovascular 
disease and prostate cancer to service, or as causally 
related to a service-connected disability, service connection 
for the cause of the veteran's death must be denied on a 
direct and presumptive basis.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


